Case 16-39654   Doc 513-5   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   5 Page 1 of 8




                        EXHIBIT 5
Case 16-39654   Doc 513-5   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   5 Page 2 of 8
Case 16-39654   Doc 513-5   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   5 Page 3 of 8
Case 16-39654   Doc 513-5   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   5 Page 4 of 8
Case 16-39654   Doc 513-5   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   5 Page 5 of 8
Case 16-39654   Doc 513-5   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   5 Page 6 of 8
Case 16-39654   Doc 513-5   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   5 Page 7 of 8
Case 16-39654   Doc 513-5   Filed 09/24/20 Entered 09/24/20 15:56:12   Desc Exhibit
                                   5 Page 8 of 8
